Exhibit 99.1 GOLD RESERVE INC. 926 W. Sprague Avenue, Suite 200, Spokane, WA 99201 NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that an Annual and Special Meeting (the “Meeting”) of the holders of Class A common shares and Class B common shares (collectively, the, “Shareholders”) of GOLD RESERVE INC. (the “Company”) will be held at the Gold Reserve Inc. office in the United States, located at 926 W. Sprague, Suite 200, Spokane, Washington, USA, on June 4, 2015 at 9:30 a.m. (Pacific daylight time) for the following purposes: 1) to elect directors of the Company to hold such positions until the next annual meeting of Shareholders or until their successors are elected and have qualified; 2) to appoint PricewaterhouseCoopers LLP as independent auditors of the Company and to authorize the directors of the Company to fix their remuneration; 3) to ratify By-law No. 1, the Company’s current by-law, previously made by the board of directors of the Company on September 9, 2014 in connection with the continuance of the Company from the Yukon Territory to the Province of Alberta completed on such date; 4) to receive the financial statements of the Company for the year ended December 31, 2014, together with the report of the auditors thereon; and 5) to conduct any other business as may properly come before the meeting or any adjournment or postponement thereof. Shareholders who are unable to attend the Meeting or any adjournment or postponement thereof in person and who wish to ensure that their shares will be voted are requested to complete, sign and mail the enclosed form of proxy to Proxy Services, c/o
